Citation Nr: 1610091	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from July 1986 to November 1995.

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, wherein the RO increased the Veteran's lumbar spine rating to 40 percent, effective from May 24, 2006.

In a November 2013 action, the Board remanded for further development the issue of entitlement to rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease.  Upon completion of that development, the RO issued a February 2014 supplemental statement of the case (SSOC) wherein it determined that a rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease was not warranted.  The matter was thereafter returned to the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine degenerative disc disease has not resulted in ankylosis or functional losses tantamount to ankylosis.

2.  Evaluating the Veteran's intervertebral disc syndrome based on incapacitating episodes would at no point during the relevant time period result in a rating greater than that which is currently assigned for the separately evaluated orthopedic and neurologic manifestations of his degenerative disc disease when all disabilities are combined under 38 C.F.R. § 4.25.  


CONCLUSION OF LAW

The requirements for an evaluation higher than 40 percent for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating matter decided herein via a letter dated in July 2006, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's VBMS and Virtual VA files includes the Veteran's VA examination reports, VA treatment records, records from the Social Security Administration, and lay statements.  The Veteran has not identified any outstanding records relevant to the severity of his lumbar spine disability since May 2006 and the Board is aware of none.  

The Veteran was also provided with several VA examinations in connection with his claim for an increased disability rating.  A review of the VA examinations report dated during the relevant time period shows that the VA examiners examined the Veteran and that the examinations included range-of-motion findings.  The examination reports reflect that the examiner considered the Veteran's subjective complaints and past medical history.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected lumbar spine disability in the context of the pertinent regulations since May 2006.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which pertains to intervertebral disc syndrome.  Applicable to the current appeal, the rating criteria provides that intervertebral disc syndrome may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  Relevant to the issue currently before the Board, the General Rating Formula provides for a 40 percent evaluation when forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.  The General Rating Formula also directs that associated objective neurologic abnormalities are to be evaluated separately under an appropriate DC.  Id. at Note (1).

At the outset, the Board notes that in addition to degenerative disc disease of the lumbar spine, several associated neurologic abnormalities have been identified and separately rating.  Specifically, the Veteran is service-connected for (1) urinary incontinence, evaluated as 20 percent disabling from February 13, 2009 to September 2, 2009, as 40 percent disabling from September 2, 2009, to November 10, 2009, and as 60 percent disabling thereafter; (2) radiculopathy of the left lower extremity, evaluated as 10 percent disabling from May 24, 2006, to April 17, 2008, and as 40% disabling thereafter; (3) radiculopathy of the right lower extremity, evaluated as 20 percent disabling from May 24, 2006, to April 17, 2008, and as 40% thereafter; and (4) bowel incontinence, evaluated as 30 percent disabling from September 2, 2009.  The ratings for these problem are not before the Board as part of the present appeal.  The Veteran is also service connection for a nasal fracture, evaluated as noncompensably disabling from October 17, 2007, to February 2, 2009, and as 10 percent disabling thereafter, and for residuals of a fracture of the fourth right metacarpal, evaluated as noncompensably disabling November 7, 1995.  Overall, during the pendency of the current appeal, the Veteran has been in receipt of a combined disability rating of 60 percent from May 24, 2006, to April 17, 2008, of 80 percent from April 17, 2008, to February 13, 2009, of 90 percent from February 13, 2009, to November 10, 2009, and of 100 percent from November 10, 2009.  The Veteran was awarded a total disability evaluation based on individual unemployability (TDIU) by way of a January 2010 rating action, which award was made effective from May 24, 2006.  

The instant appeal stems from the Veteran's May 2006 increased rating claim.  He was initially afforded a VA examination in December 2006, at which time he reported constant back pain, which radiated to his lower extremities.  He stated also that he experienced flare-ups of pain twice daily, during which he was unable to sit up.  He further indicated use of a cane and a back brace and stated that he could walk only 100 feet before having to rest.  Physical examination revealed evidence of paravertebral tenderness.  Range of motion testing for the thoracolumbar spine revealed flexion to 45 degrees, decreased to 20 degrees on account of pain; extension to 15 degrees; left and right lateral flexion to 20 and 25 degrees, respectfully; and left and right lateral rotation to 40 degrees.  Based on the results of that examination, the Veteran's evaluation for his lumbar spine degenerative disc disease was increased from 10 to 40 percent.

The Veteran was again examined in February 2009.  At that time, he reported incapacitating flare-ups approximately one to two times per week lasting for one to two days, during which he was bedbound and completely immobile.  Range of motion testing for the thoracolumbar spine revealed flexion to 60 degrees, with pain at 60 degrees; extension to 10 degrees, with pain at 10 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 20 and 15 degrees, respectfully.  

Another VA examination was conducted in February 2013.  Range of motion testing conducted during that examination revealed flexion to 60 degrees, with pain at 60 degrees; extension to 15 degrees, with pain at 15 degrees; left and right lateral flexion to 20 degrees, with pain at 20 degrees; and left and right lateral rotation to 20 degrees, with pain at 20 degrees.  Repetitive testing could not be conducted due to difficulty standing and fatigue.  The examiner listed the Veteran's functional losses to be less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  Incapacitating episodes of intervertebral disc syndrome totalling at least one but less than two weeks in the previous 12 months were also indicated.

Based on the reports of the 2007, 2009, and 2013 VA examinations, the Veteran is not entitled to a rating of 50 or 100 percent for his lumbar spine degenerative disc disease under the General Rating Formula.  This is so because even though the Veteran's range of motion of the thoracolumbar spine is limited, the VA examination reports do not demonstrate unfavorable ankylosis, as it is clear that he has motion in all relevant directions and his thoracolumbar spine is not fixed in flexion or extension.  See 38 C.F.R.  4.71a, DCs 5235-5243, Note (5) (providing that for VA compensation purposes, "unfavorable ankylosis is a condition in which . . . the entire thoracolumbar spine . . . is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."); Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining "Ankylosis" as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  A review of the Veteran's VA treatment records dated during the relevant time period similarly fails to reveal that the Veteran's service-connected lumbar spine disability has resulted in unfavorable ankylosis.  There is also no evidence of any associated neurologic abnormalities for which the Veteran is not already being compensated for.

The Board has also considered whether a rating in excess of 40 percent is warranted based on additional functional losses sustained by virtue of factors such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  Even considering the DeLuca factors, the Veteran has maintained an ability to ambulate and has been able to achieve a range of motion greater than that which would be considered 40 percent disabling under the criteria set forth in the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Thus, the Board concludes that the Veteran's current rating already compensates him for any additional functional losses due to such factors as those set forth in 38 C.F.R. §§ 4.40 , 4.45, 4.59, and a higher rating is not warranted.  

Turning to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the relevant criteria provides for a 40 percent evaluation where intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

Notably, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for separate evaluations for associated neurologic abnormalities.  Rather, the rating criteria provides that intervertebral disc syndrome should be evaluated on either the total duration of incapacitating episodes over the past 12 months or by combining the chronic orthopedic and neurologic manifestations, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) (amending that portion of the rating schedule that addressed intervertebral disc syndrome to direct that intervertebral disc syndrome be evaluated based either on the total duration of incapacitating episodes or on the combination of separate evaluations of its chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation); 68 Fed. Reg. 51454 (Aug. 27, 2003) (renumbering DC 5293 to DC 5243; changing introduction to explain that intervertebral disc syndrome may be evaluated under either the rating formula for diseases and injuries of the spine or the rating formula for rating intervertebral disc syndrome based on incapacitating episodes, depending on which is more beneficial to the veteran).

Here, the Board had previously remanded the matter, in part, for clarification of evidence regarding the presence and duration of incapacitating episodes.  Specifically, the Board noted that a January 2010 statement by a VA physician indicated that the Veteran was bedbound for about six weeks due to his service-connected back disability during the course of the year.  The report of the February 2013 VA examination, however, indicated only one to two weeks of incapacitating episodes due to his service-connected degenerative disc disease over the past year.  The VA physician was thus asked to state whether he was the Veteran's treating physician and whether the Veteran's service-connected degenerative disc disease resulted in incapacitating episodes and, if so, to specify their duration in number of weeks during the past 12 months.  The physician was informed that incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  In response to the AOJ's request for clarification, the VA physician responded that he was the Veteran's treating physician and then stated the following: "[The Veteran's] degenerative disc disease does likely result in incapacitating episodes that require bed rest.  He is wheelchair bound for more than short distances.  Realistically, I'm sure he does not seek treatment every time he has an exacerbation of his back pain.  He likely just rests at home and has improvement.  I could only guess at that number or duration of these episodes and would defer to [the Veteran] himself to provide this information."  

Reading the VA's physician's clarification statement, it would not appear that he had not in fact prescribed bed rest for the Veteran, as required for a rating based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243 at Note (1).  Regardless, however, of whether incapacitating episodes as defined by regulation are present, the Board points out that the Veteran has, during the entire pendency of his claim, been in receipt of a combined disability evaluation of at least 60 percent, which is the highest rating available under if the Veteran's intervertebral disc syndrome were to be evaluated based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  Accordingly, evaluating his disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not result in a higher evaluation than which has already been assigned for the combination of separate evaluations of the orthopedic and neurologic manifestations of the Veteran's lumbar spine degenerative disc disease.

The Board has also considered whether referral for extraschedular consideration for is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's lumbar spine disability are not so exceptional or unusual such that the schedular criteria does adequately compensate for them.  Here, the Veteran's main symptoms have been pain, flare-ups, decreased motion, and limitation of activities.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of an evaluation greater than 40 percent on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2014).  Indeed, the rating schedule and associated regulations compensate for limited and painful motion.  Although limitation of activities such as walking and use of a brace and/or cane are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his back pain and decreased motion and that those assistive devices are used to alleviate the Veteran's symptoms, which are accounted for by the rating schedule.  Thus, it cannot be said that the Veteran's symptoms warrant referral for extraschedular consideration.  

For the foregoing reasons, the Board finds no basis upon which to assign a rating greater than the currently assigned 40 percent for the Veteran's service connected lumbar degenerative disc disease at any point during the pendency of the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability evaluation in excess of 40 percent for service-connected lumbar spine degenerative disc disease is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


